Case: 1:20-cv-07750 Document #: 1-2 Filed: 12/28/20 Page 1 of 3 PageID #:68




    EXHIBIT B
           Case: 1:20-cv-07750 Document #: 1-2 Filed: 12/28/20 Page 2 of 3 PageID #:69

                                         SHERIFF'S OFFICE OF COOK COUNTY
                                               AFFIDAVIT OF SERVICE

CASE NUMBER: 2020CH05784     SHERIFF NUMBER: 50033577 MULT. SER.: 1      DOC. TYPE: CHAN
DIE DATE: 10/06/2020 RECEIVED DATE:   09/15/2020 FILED DATE: 09/09/2020   DIST:  604
DEFENDANT: WILSON ELSER MOSKOWITZ EDELMAN         PLAINTIFF: BIRCH GOLD GROUP LP
             DICKER LLP
ADDRESS:     208 S LaSalle                                    ATTORNEY:   RAY
CITY:        Chicago                                          ADDRESS:    208 W crystal St 122
STATE:       IL     ZIP CODE:    60604                        CITY:       CHICAGO

ATTACHED FEE AMT:                                             STATE:      IL       ZIP CODE:     60622
SERVICE INFORMATION:      R/A: CT Corporation

I CERTIFY THAT I SERVED THE DEFENDANT/RESPONDENT AS FOLLOWS:
      (1) PERSONAL SERVICE: BY LEAVING A COPY OF THE WRIT/ORDER WITH THE DEFENDANT/RESPONDENT
  ¨ PERSONALLY, AND INFORMING DEFENDANT/RESPONDENT OF CONTENTS.
      (2) SUBSTITUTE SERVICE: BY LEAVING A COPY OF THE SUMMONS AND COMPLAINT AT THE DEFENDANT'S USUAL
      PLACE OF ABODE WITH A FAMILY MEMBER OR PERSON RESIDING THERE, 13 YEARS OR OLDER, AND INFORMING
  ¨ THAT PERSON OF THE CONTENTS OF THE SUMMONS. ALSO, A COPY OF THE SUMMONS WAS MAILED TO THE
      DEFENDANT AT HIS OR HER USUAL PLACE OF ABODE ON THE DAY OF 20.
      (3) UNKNOWN OCCUPANTS: BY LEAVING A COPY OF THE SUMMONS AND COMPLAINT NAMING "UNKNOWN
  ¨ OCCUPANTS" WITH A PERSON OF THE AGE OF 13 OR UPWARDS OCCUPYING SAID PREMISE.
      (4) CORP/CO/BUS/PART: BY LEAVING THE APPROPRIATE NUMBER OF COPIES OF THE SUMMONS, COMPLAINTS,
  þ INTERROGATORIES, JUDGMENTS, CERTIFICATIONS AND NOTICES WITH THE REGISTERED AGENT, AUTHORIZED
      PERSON OR PARTNER OF THE DEFENDANT CORPORATION         COMPANY      BUSINESS     PARTNERSHIP
     (5) PROPERTY RECOVERED: NO ONE PRESENT TO RECEIVE ORDER OF COURT. ORDER POSTED IN PLAIN VIEW.
 ¨
   (6) S.O.S/D.O.I.: BY LEAVING THE SUMMONS AND COMPLAINT WITH THE SECRETARY OF THE STATE/DIRECTOR OF
 ¨ INSURANCE OF THE STATE OF ILLINOIS, AN AGENT OF SAID DEFENDANT LISTED ABOVE. ANY AGENT OF SAID
   CORPORATION NOT FOUND IN THE COUNTY OF COOK.
 ¨   (7) CERTIFIED MAIL
         **** COMPLETE THIS SECTION IF WRIT IS A THIRD PARTY CITATION/GARNISHMENT ****
     (8) AND BY MAILING ON THE     DAY OF        20     A COPY OF THE THIRD PARTY GARNISHMENT/CITATON
     SUMMONS AND NOTICE TO THE JUDGMENT DEBTOR'S LAST KNOWN ADDRESS AS INDICATED IN THE NOTICE
     WITHIN (2) BUSINESS DAYS OF SERVICE UPON GARNISHEE/THIRD PARTY DEFENDANT.

THE NAMED DEFENDANT WAS NOT SERVED FOR THE GIVEN REASON BELOW:
 ¨   (01) NO CONTACT ¨   (05) WRONG ADDRESS               ¨ (09) DECEASED
 ¨   (02) MOVED      ¨   (06) NO SUCH ADDRESS             ¨ (10) NO REGISTED AGENT
 ¨   (03) EMPTY LOT  ¨   (07) EMPLOYER REFUSAL            ¨ (11) OUT OF COOK COUNTY
 ¨   (04) NOT LISTED ¨   (08) CANCELLED BY PLAINTIFF ATTY ¨ (12) OTHER REASON (EXPLAIN)
EXPLANATION:

WRIT SERVED ON:   DERRICK                                                             ATTEMPTED SERVICES
SEX:     M    RACE: BL              AGE:   25                                    Date       Time       Star #
THIS     24   DAY OF Septe       20 20
                          mber
TIME: 12:14 PM

THOMAS J. DART,
SHERIFF, BY: /S/ FELLER, DAVID #5                       , DEPUTY


                                                Page 1 of 2
          Case: 1:20-cv-07750 Document #: 1-2 Filed: 12/28/20 Page 3 of 3 PageID #:70

                                   SHERIFF'S OFFICE OF COOK COUNTY
                                         AFFIDAVIT OF SERVICE

CASE NUMBER: 2020CH05784     SHERIFF NUMBER: 50033577 MULT. SER.: 1        DOC. TYPE: CHAN
DIE DATE: 10/06/2020 RECEIVED DATE:   09/15/2020 FILED DATE: 09/09/2020    DIST:   604
             Date                         Time                        Star #




                                          Page 2 of 2
